
	
		II
		111th CONGRESS
		2d Session
		S. 3124
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 16, 2010
			Ms. Klobuchar (for
			 herself and Mr. Harkin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Richard B. Russell National
		  School Lunch Act to improve child health and nutrition and reduce
		  administrative burdens for child care sponsors and providers.
	
	
		1.Short titleThis Act may be cited as the
			 Healthy Living Starts Early Act of
			 2010.
		IImproving child health and
			 nutrition
			101.Nutrition and wellness goals for meals
			 served through the child and adult care food programSection 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766) is amended—
				(1)in subsection (a), by striking
			 (a) Grant
			 authority and all that follows through the end of
			 paragraph (1) and inserting the following:
					
						(a)Program purpose, grant authority and
				institution eligibility
							(1)In general
								(A)Program purpose
									(i)FindingsCongress finds that—
										(I)eating habits and other wellness-related
				behavior habits are established early in life; and
										(II)good nutrition and wellness are important
				contributors to the overall health of young children and essential to cognitive
				development.
										(ii)PurposeThe purpose of the program authorized by
				this section is to provide aid to child care institutions and family or group
				day care homes for the provision of nutritious foods that contribute to the
				wellness, healthy growth, and development of young children.
									(B)Grant authorityThe Secretary may carry out a program to
				assist States through grants-in-aid and other means to initiate and maintain
				nonprofit food service programs for children in institutions providing child
				care.
								; 
				(2)by striking subsection (g) and inserting
			 the following:
					
						(g)Nutritional requirements for meals and
				snacks served in institutions and family or group day care homes
							(1)Definition of dietary
				guidelinesIn this
				subsection, the term Dietary Guidelines means the Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
							(2)Nutritional requirements
								(A)In generalExcept as provided in subparagraph (C),
				reimbursable meals and snacks served by institutions and family or group day
				care homes participating in the program under this section shall consist of a
				combination of foods that meet minimum nutritional requirements prescribed by
				the Secretary on the basis of tested nutritional research.
								(B)Conformity with the dietary guidelines and
				authoritative science
									(i)In generalNot less frequently than once every 10
				years, the Secretary shall review and, as appropriate, update requirements for
				meals served under the program under this section to ensure that the
				meals—
										(I)are consistent with the goals of the most
				recent Dietary Guidelines; and
										(II)promote the health of the population served
				by the program authorized under this section, as indicated by the most recent
				relevant nutrition science and appropriate authoritative scientific agency and
				organization recommendations.
										(ii)Cost reviewThe review required under clause (i) shall
				include a review of the cost to child care centers and group or family day care
				homes resulting from updated requirements for meals and snacks served under the
				program under this section.
									(iii)RegulationsNot later than 18 months after receipt of
				recommendations for meal pattern improvements from the Food and Nutrition Board
				of the National Research Council of the National Academy of Sciences, the
				Secretary shall promulgate proposed regulations to update the meal patterns for
				meals and snacks served under the program under this section.
									(C)Exceptions
									(i)Special dietary needsThe minimum nutritional requirements
				prescribed under subparagraph (A) do not prohibit institutions and family or
				group day care homes from substituting foods to accommodate the medical or
				other special dietary needs of individual children.
									(ii)Exempt institutionsThe Secretary may elect to waive all or
				part of the requirements of this subsection for emergency shelters and adult
				day care centers participating in the program under this section.
									(3)Meal serviceInstitutions and family day care homes
				shall ensure that reimbursable meal service contributes to the development and
				socialization of enrolled children by providing that food is not used as a
				punishment or reward.
							(4)Fluid milk
								(A)In generalIf an institution or family or group day
				care home provides fluid milk as part of a reimbursable meal or supplement, the
				institution or family or group day care home shall provide the milk in
				accordance with the most recent version of the Dietary Guidelines.
								(B)Milk substitutesIn the case of children who cannot consume
				fluid milk due to medical or other special dietary needs other than a
				disability, an institution or family or group day care home may substitute for
				the fluid milk required in meals served, a nondairy beverage that—
									(i)is nutritionally equivalent to fluid milk;
				and
									(ii)meets nutritional standards established by
				the Secretary, including, among other requirements established by the
				Secretary, fortification of calcium, protein, vitamin A, and vitamin D to
				levels found in cow’s milk.
									(C)Approval
									(i)In generalA substitution authorized under
				subparagraph (B) may be made—
										(I)at the discretion of and on approval by the
				participating day care institution; and
										(II)if the substitution is requested by written
				statement of a medical authority, or by the parent or legal guardian of the
				child, that identifies the medical or other special dietary need that restricts
				the diet of the child.
										(ii)ExceptionAn institution or family or group day care
				home shall not be required under this paragraph to provide beverages other than
				beverages the State has identified as acceptable substitutes.
									(D)Excess expenses borne by
				institutionA participating
				institution or family or group day care home shall be responsible for any
				expenses that—
									(i)are incurred by the institution or family
				or group day care home to provide substitutions under this paragraph;
				and
									(ii)are in excess of expenses covered under
				reimbursements under this Act.
									(5)Nondiscrimination policyNo physical segregation or other
				discrimination against any child shall be made because of the inability of the
				child to pay, nor shall there be any overt identification of any such child by
				special tokens or tickets, different meals or meal service, announced or
				published lists of names, or other means.
							(6)Use of abundant and donated
				foodsTo the maximum extent
				practicable, each institution shall use in its food service foods that
				are—
								(A)designated from time to time by the
				Secretary as being in abundance, either nationally or in the food service area;
				or
								(B)donated by the
				Secretary.
								;
				and
				(3)by adding at the end the following:
					
						(u)Promoting health and wellness in child
				care
							(1)Physical activity and electronic media
				useThe Secretary shall
				encourage participating child care centers and family or group day care
				homes—
								(A)to provide to all children under the
				supervision of the participating child care centers and family or group day
				care homes daily opportunities for structured and unstructured age-appropriate
				moderate-intensity to vigorous-intensity physical activity; and
								(B)to limit among children under the
				supervision of the participating child care centers and family or group day
				care homes the use of electronic media to an appropriate level.
								(2)Water consumptionParticipating child care centers and family
				or group day care homes shall make available to children, as nutritionally
				appropriate, water as an acceptable fluid for consumption throughout the day,
				including at meal times.
							(3)Technical assistance and guidance
								(A)In generalThe Secretary shall provide technical
				assistance to institutions participating in the program under this section to
				assist participating child care centers and family or group day care homes in
				complying with the nutritional and wellness requirements prescribed by the
				Secretary in accordance with this subsection and subsection (g).
								(B)GuidanceNot later than January 1, 2011, the
				Secretary shall issue guidance to States and institutions to encourage
				participating child care centers and family or group day care homes serving
				meals and snacks under this section to—
									(i)include foods that are recommended for
				increased serving consumption in amounts recommended by the most recent Dietary
				Guidelines for Americans published under section 301 of the National Nutrition
				Monitoring and Related Research Act of 1990 (7 U.S.C. 5341), including fresh,
				canned, frozen, or dried whole fruits and vegetables, whole grain products,
				lean meat products, and low-fat and non-fat dairy products; and
									(ii)reduce sedentary activities and provide
				opportunities for regular physical activity in quantities recommended by the
				most recent Dietary Guidelines for Americans described in clause (i).
									(C)NutritionTechnical assistance relating to the
				nutritional requirements of this subsection and subsection (g) shall
				include—
									(i)nutrition education, including education
				that emphasizes the relationship between nutrition, physical activity, and
				health;
									(ii)menu planning;
									(iii)interpretation of nutrition labels;
				and
									(iv)food preparation and purchasing guidance to
				produce meals and snacks that are—
										(I)consistent with the goals of the most
				recent Dietary Guidelines; and
										(II)promote the health of the population served
				by the program under this section, as recommended by authoritative scientific
				organizations.
										(D)Physical activityTechnical assistance relating to the
				physical activity requirements of this subsection shall include—
									(i)education on the importance of regular
				physical activity to overall health and well being; and
									(ii)sharing of best practices for physical
				activity plans in child care centers and homes as recommended by authoritative
				scientific organizations.
									(E)Electronic media useTechnical assistance relating to the
				electronic media use requirements of this subsection shall include—
									(i)education on the health impacts of overuse
				of and overexposure to electronic media by children; and
									(ii)sharing of best practices for the
				development of daily activity plans that limit use of electronic media.
									(F)Minimum assistanceAt a minimum, the technical assistance
				required under this paragraph shall include a handbook, developed by the
				Secretary in coordination with the Secretary for Health and Human Services,
				that includes recommendations, guidelines, and best practices for participating
				institutions and family or group day care homes that are consistent with the
				nutrition, physical activity, and wellness requirements and recommendations of
				this subsection.
								(G)Additional assistanceIn addition to the requirements of this
				paragraph, the Secretary shall develop and provide such appropriate training
				and education materials, guidance, and technical assistance as the Secretary
				considers to be necessary to comply with the nutritional and wellness
				requirements of this subsection and subsection (g).
								(H)Funding
									(i)In generalOn October 1, 2009, and on each October 1
				thereafter through October 1, 2013, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to provide technical assistance under this subsection $3,000,000, to
				remain available until expended.
									(ii)Receipt and acceptanceThe Secretary shall be entitled to receive,
				shall accept, and shall use to carry out this subsection the funds transferred
				under clause (i), without further
				appropriation.
									.
				102.Interagency coordination to promote health
			 and wellness in child care licensingThe Secretary of Agriculture shall
			 coordinate with the Secretary of Health and Human Services to encourage State
			 licensing agencies to include nutrition and wellness standards within State
			 licensing standards that ensure, to the maximum extent practicable, that
			 licensed child care centers and family or group day care homes—
				(1)provide to all children under the
			 supervision of the child care centers and family or group day care homes daily
			 opportunities for age-appropriate moderate-intensity to vigorous-intensity
			 physical activity;
				(2)limit among children under the supervision
			 of the child care centers and family or group day care homes the use of
			 electronic media and the quantity of time spent in sedentary activity to an
			 appropriate level;
				(3)serve meals and snacks that are consistent
			 with the child and adult care food program established under section 17 of the
			 Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1766); and
				(4)promote such other nutrition and wellness
			 goals as the Secretaries determine to be necessary.
				103.Study on nutrition and wellness quality of
			 child care settings
				(a)In generalNot less than 4 years after the date of
			 enactment of this Act, and not less frequently than once every 5 years
			 thereafter, the Secretary of Agriculture shall submit to Congress a report
			 based on—
					(1)a nationally representative study of child
			 care centers and family or group day care homes that—
						(A)is designed in consultation with the
			 Secretary of Health and Human Services; and
						(B)includes an assessment of—
							(i)the nutritional quality of all foods
			 provided to children in child care settings as compared to the recommendations
			 in most recent Dietary Guidelines for Americans published under section 301 of
			 the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
			 5341);
							(ii)the quantity and type of opportunities for
			 physical activity provided to children in child care settings; and
							(iii)the quantity of time spent by children in
			 child care settings in sedentary activities; and
							(2)an assessment of the barriers to and
			 facilitators for—
						(A)providing foods to children in child care
			 settings that meet the recommendations in the most recent Dietary Guidelines
			 for Americans published under section 301 of the National Nutrition Monitoring
			 and Related Research Act of 1990 (7 U.S.C. 5341);
						(B)providing the appropriate quantity and type
			 of opportunities for physical activity for children in child care settings;
			 and
						(C)participation by child care centers and
			 family or group day care homes in the child and adult care food program
			 established under section 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1766).
						(b)Funding
					(1)In generalOn October 1, 2010, out of any funds in the
			 Treasury not otherwise appropriated, the Secretary of the Treasury shall
			 transfer to the Secretary of Agriculture to carry out this section $5,000,000,
			 to remain available until expended.
					(2)Receipt and acceptanceThe Secretary of Agriculture shall be
			 entitled to receive, shall accept, and shall use to carry out this section the
			 funds transferred under paragraph (1), without further appropriation.
			 
					IIReducing administrative burdens for child
			 care sponsors and providers
			201.Working group to reduce paperwork and
			 improve program administration
				(a)DefinitionsIn this section:
					(1)ProgramThe term program means the
			 child and adult care food program established under section 17 of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766).
					(2)SecretaryThe term Secretary means the
			 Secretary of Agriculture.
					(b)EstablishmentThe Secretary, in conjunction with States
			 and participating institutions, shall reconvene a working group to continue to
			 examine the feasibility of reducing unnecessary or duplicative paperwork
			 resulting from regulations and recordkeeping requirements for State agencies,
			 institutions, family and group day care homes, and sponsored centers
			 participating in the program.
				(c)DutiesAt a minimum, the working group
			 shall—
					(1)review and evaluate the recommendations,
			 guidance, and regulatory priorities developed and issued to comply with section
			 119(i) of the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C.
			 1766 note; Public Law 108–265); and
					(2)examine additional paperwork and
			 administrative requirements that have been established since February 23, 2007,
			 that could be reduced or simplified.
					(d)Additional dutiesIn addition to, or operating concurrently
			 with, the working group described in subsection (b), the Secretary may, if
			 determined necessary by the Secretary and in conjunction with States and
			 institutions participating in the program, establish 1 or more working groups
			 to examine any aspect of administration of the program.
				(e)ReportNot later than 4 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report that
			 describes the actions that have been taken to carry out this section,
			 including—
					(1)actions taken to address administrative and
			 paperwork burdens identified as a result of compliance with section 119(i) of
			 the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1766 note;
			 Public Law 108–265);
					(2)administrative and paperwork burdens
			 identified as a result of compliance with section 119(i) of that Act for which
			 no regulatory action or policy guidance has been taken;
					(3)additional steps that the Secretary is
			 taking or plans to take to address any administrative and paperwork burdens
			 identified under subsection (c)(2) and paragraph (2), including—
						(A)new or updated regulations, policy,
			 guidance, or technical assistance; and
						(B)a timeframe for the completion of those
			 steps; and
						(4)recommendations to Congress for
			 modifications to existing statutory authorities needed to address identified
			 administrative and paperwork burdens.
					202.Renewal of application materials and
			 permanent operating agreements
				(a)Permanent operating
			 agreementsSection 17(d)(1)
			 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1766(d)(1)) is
			 amended by adding at the end the following:
					
						(E)Permanent operating agreements
							(i)In generalSubject to clauses (ii) and (iii), to
				participate in the child and adult care food program, an institution that meets
				the conditions of eligibility described in this subsection shall be required to
				enter into a permanent agreement with the applicable State agency.
							(ii)AmendmentsA permanent agreement described in clause
				(i) may be amended as necessary to ensure that the institution is in compliance
				with all requirements established in this section or by the Secretary.
							(iii)TerminationA permanent agreement described in clause
				(i)—
								(I)may be terminated for convenience by the
				institution and State agency that is a party to the permanent agreement;
				and
								(II)shall be terminated—
									(aa)for cause by the applicable State agency in
				accordance with paragraph (5); or
									(bb)on termination of participation of the
				institution in the child and adult care food
				program.
									.
				(b)ApplicationsSection 17(d) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(d)) is amended by striking paragraph
			 (2) and inserting the following:
					
						(2)Program applications
							(A)In generalThe Secretary shall develop a policy under
				which each institution providing child care that participates in the program
				under this section shall—
								(i)submit to the State agency an initial
				application to participate in the program that meets all requirements
				established by the Secretary by regulation;
								(ii)annually confirm to the State agency that
				the institution, and any facilities of the institution in which the program is
				operated by a sponsoring organization, is in compliance with subsection (a)(5);
				and
								(iii)annually submit to the State agency any
				additional information necessary to confirm that the institution is in
				compliance with all other requirements to participate in the program, as
				established by the Secretary by regulation.
								(B)ReviewsThe Secretary shall develop a policy under
				which each sponsoring organization participating in the program shall
				conduct—
								(i)periodic unannounced site visits at not
				less than 3-year intervals to sponsored child care centers and family or group
				day care homes to identify and prevent management deficiencies and fraud and
				abuse under the program;
								(ii)at least 1 scheduled site visit at not less
				than 3-year intervals to sponsoring organizations and nonsponsored child care
				centers to identify and prevent management deficiencies and fraud and abuse
				under the program and to improve program operations; and
								(iii)periodic site visits to private
				institutions that the State agency determines have a high probability of
				program
				abuse.
								.
				(c)AgreementsSection 17(j)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(j)(1)) is amended—
					(1)by striking may and
			 inserting shall;
					(2)by striking family or group day
			 care the first place it appears; and
					(3)by inserting or sponsored day care
			 centers before participating.
					203.Transmission of income information by
			 sponsored family or group day care homesSection 17(f)(3)(A)(iii)(III) of the Richard
			 B. Russell National School Lunch Act (42 U.S.C. 1766(f)(3)(A)(iii)(III)) is
			 amended by adding at the end the following:
				
					(dd)Transmission of income information by
				sponsored family or group day care homesIf a family or group day care home elects
				to be provided reimbursement factors described in subclause (II), the family or
				group day care home may assist in the transmission of necessary household
				income information to the family or group day care home sponsoring organization
				in accordance with the policy described in item (ee).
					(ee)PolicyThe Secretary shall develop a policy under
				which a sponsored family or group day care home described in item (dd) may,
				under terms and conditions specified by the Secretary and with the written
				consent of the parents or guardians of a child in a family or group day care
				home participating in the program, assist in the transmission of the income
				information of the family to the family or group day care home sponsoring
				organization.
					.
			204.Simplifying and enhancing administrative
			 payments to sponsoring organizationsSection 17(f)(3) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766(f)(3)) is amended by striking
			 subparagraph (B) and inserting the following:
				
					(B)Administrative funds
						(i)In generalIn addition to reimbursement factors
				described in subparagraph (A), a family or group day care home sponsoring
				organization shall receive reimbursement for the administrative expenses of the
				sponsoring organization in an amount that is not less than the product obtained
				each month by multiplying—
							(I)the number of family and group day care
				homes of the sponsoring organization submitting a claim for reimbursement
				during the month; by
							(II)the appropriate administrative rate
				determined by the Secretary.
							(ii)Annual adjustmentThe administrative reimbursement levels
				specified in clause (i) shall be adjusted July 1 of each year to reflect
				changes in the Consumer Price Index for All Urban Consumers published by the
				Bureau of Labor Statistics of the Department of Labor for the most recent
				12-month period for which such data are available.
						(iii)Carryover fundsThe Secretary shall develop procedures
				under which not more than 10 percent of the amount made available to sponsoring
				organizations under this section for administrative expenses for a fiscal year
				may remain available for obligation or expenditure in the succeeding fiscal
				year.
						(iv)Return to SecretaryAny amounts appropriated that are not
				obligated or expended during a fiscal year and are not carried over for the
				succeeding fiscal year under clause (iii) shall be returned to the
				Secretary.
						.
			
